






THIRD AMENDMENT TO CREDIT AGREEMENT


Dated as of March 18, 2016


among


INTL FCSTONE INC.,
as Borrower,


THE SUBSIDIARIES OF INTL FCSTONE INC. IDENTIFIED HEREIN,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


CAPITAL ONE, NATIONAL ASSOCIATION,
as Syndication Agent,


THE NEW LENDERS PARTY HERETO,


and


THE OTHER LENDERS PARTY HERETO




Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Sole Lead Arranger and Sole Bookrunner






--------------------------------------------------------------------------------






THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of March
18, 2016 (the “Third Amendment Effective Date”), is entered into among INTL
FCSTONE INC., a Delaware corporation (the “Borrower”), the Guarantors party
hereto, the Lenders party hereto, the New Lenders (as defined below), and BANK
OF AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, are parties to that
certain Credit Agreement, dated as of September 20, 2013 (as amended or modified
from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below, subject to the terms and conditions specified in this
Agreement; and


WHEREAS, the Lenders are willing to amend the Credit Agreement, subject to the
terms and conditions set forth below.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Amendments.


(a)    The definition of “Aggregate Revolving Commitments” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Third Amendment Effective Date is $205,000,000.


(b)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Applicable Rate” means a percentage per annum equal to, with respect to (a)
Eurodollar Rate Loans and Daily Floating Eurodollar Rate Swing Line Loans,
3.00%, (b) Base Rate Loans, 2.00% and (c) Letter of Credit Fees (i) for
commercial Letters of Credit, 1.00% and (ii) for standby Letters of Credit,
3.00%.


(c)    The definition of “Business Day” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any Eurodollar Rate Loan, any Base Rate Loan bearing
interest at a rate based on the Eurodollar Base Rate or any Daily Floating
Eurodollar Rate Swing Line Loan, means any such day that is also a London
Banking Day.


(d)    The references to “Closing Date” in the definition of “Cash Management
Bank” in Section 1.01 of the Credit Agreement are hereby replaced with “Third
Amendment Effective Date”.




--------------------------------------------------------------------------------






(e)    Clause (a) in the definition of “Consolidated Funded Indebtedness” in
Section 1.01 of Credit Agreement is hereby amended to read as follows:


(a) the outstanding principal amount of all obligations for borrowed money,
whether current or long-term (including the Credit Extensions and the principal
amount of any convertible notes) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;


(f)    Clause (d) of the definition of “Defaulting Lender” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:


(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.


(g)    The definition of “Excluded Subsidiaries” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Excluded Subsidiaries” means (a) the Subsidiaries identified on Schedule 6.13
as “Excluded Subsidiaries”, (b) any other Subsidiary that is released from its
obligation to provide a Guaranty by the Administrative Agent pursuant to Section
10.10 because such Subsidiary has become subject to regulation by a Governmental
Authority which prohibits such Subsidiary from being a Guarantor or which
imposes a minimum net capital requirement on such Subsidiary that would be
materially and adversely affected by the continuation of such Guaranty, (c) any
Subsidiary that is prohibited by applicable Law from becoming a Guarantor under
this Agreement as established by the Borrower to the satisfaction of the
Administrative Agent and (d) each of RMI Consulting, Inc., an Illinois
corporation and Coffee Network, LLC, a Florida limited liability company, in
each case, so long as such Subsidiary is dormant.


(h)    The definition of “FCStone Merchant Facility” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:


“FCStone Merchant Facility” means that certain Credit Agreement dated as of
March 15, 2016, by and among FCStone Merchant, as the borrower, the guarantors
party thereto, the lenders party thereto and Bank of Montreal, as administrative
agent, as amended on or before the Third Amendment Effective Date, or as
amended, modified, restated or supplemented from time to time after the Third
Amendment Effective Date Date in accordance with the terms of this Agreement.


(i)    The references to “Closing Date” in the definition of “Hedge Bank” in
Section 1.01 of the Credit Agreement are hereby replaced with “Third Amendment
Effective Date”.


(j)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:


“Maturity Date” means March 18, 2019; provided, however, that, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.




--------------------------------------------------------------------------------






(k)    Clause (f) in the definition of “Permitted Acquisition” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:


(f) (i) the aggregate cash and non-cash consideration (including any assumption
of Indebtedness, deferred purchase price, any earn-out payments and Equity
Interests issued (but excluding consideration financed with the proceeds of the
issuance of common Equity Interests of the Borrower)) paid by the Borrower and
its Subsidiaries for all such Acquisitions occurring during any fiscal year
shall not exceed $40,000,000 and (ii) the aggregate amount of consideration
financed with the proceeds of the issuance of common Equity Interests of the
Borrower for all such Acquisitions occurring during any fiscal year shall not
exceed $20,000,000.


(l)    The definition of “Permitted Facilities” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Permitted Facilities” means, collectively, (a) Permitted Margin Facilities
(other than the INTL FCStone Financial Margin Facility), (b) credit facilities
entered into by the Borrower or any of its Subsidiaries to finance purchases of
metal warrants or trading assets in the ordinary course of business, (c)
Permitted Repos, (d) the INTL FCStone Financial Margin Facility and (e) the
FCStone Merchant Facility.


(m)    The definition of “Permitted Repos” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
    
“Permitted Repos” means repurchase transactions with respect to trading assets
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business with non-Affiliates so long as the obligations of the counterparty
are valid, enforceable and in full force and effect.
(n)    Clause (i)(ii) of the definition of “Permitted Transfers” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:


(ii) the aggregate net book value of all of the assets sold or otherwise
disposed of pursuant to such Dispositions in any fiscal year shall be less than
$7,500,000,


(o)    The definition of “Swing Line Sublimit” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.


(p)    The definition of “Threshold Amount” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Threshold Amount” means $10,000,000.


(q)    The definition of “Type” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:


“Type” means, with respect to any Loan, its character as a Base Rate Loan, Daily
Floating Eurodollar Rate Swing Line Loan or a Eurodollar Rate Loan.


(r)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:






--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Daily Floating Eurodollar Rate” means, with respect to any Swing Line Loan, for
each day that it is a Daily Floating Eurodollar Rate Swing Line Loan, the rate
per annum equal to LIBOR, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (London time) two (2) Business Days prior to such date
for Dollar deposits with a term equivalent to one (1) month; provided that, (a)
to the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and (b) if the Daily Floating Eurodollar
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.


“Daily Floating Eurodollar Rate Swing Line Loan” means a Swing Line Loan that
bears interest at a rate based on the Daily Floating Eurodollar Rate.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“INTL FCStone Financial” means INTL FCStone Financial Inc., a Florida
corporation.


“INTL FCStone Financial Margin Facility” means that certain Amended and Restated
Credit Agreement dated as of June 21, 2010, by and among INTL FCStone Financial,
as the borrower, the guarantors party thereto, the lenders party thereto, and
Bank of Montreal, as administrative agent, as amended on or before the Closing
Date or as amended, modified, restated or supplemented from time to time after
the Closing Date in accordance with the terms of this Agreement.


“Third Amendment Effective Date” means March 18, 2016.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under




--------------------------------------------------------------------------------




the Bail-In Legislation for the applicable EEA Member Country, which write-down
and conversion powers are described in the EU Bail-In Legislation Schedule.


(s)    The definitions of “FCStone” and “FCStone Margin Facility” in Section
1.01 of the Credit Agreement are hereby deleted in their entirety.


(t)    The lead in to Section 2.01(b) of the Credit Agreement is hereby amended
to read as follows:


(b)    Increases of the Aggregate Revolving Commitments. The Borrower shall have
the right, upon at least five Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments (but not
the Letter of Credit Sublimit or Swing Line Sublimit) by up to $50,000,000 in
the aggregate in one or more increases, at any time prior to the date that is
six months prior to the Maturity Date, subject, however, in any such case, to
satisfaction of the following conditions precedent:


(u)    Section 2.01(b)(i) of the Credit Agreement is hereby amended to read as
follows:


(i)    the Aggregate Revolving Commitments shall not exceed $255,000,000 without
the consent of the Required Lenders;


(v)    Section 2.01(b)(vii) of the Credit Agreement is hereby amended to read as
follows:


(vii)    [reserved]; and


(w)    The second to last sentence of Section 2.04(a) of the Credit Agreement is
hereby amended to read as follows:


Each Swing Line Loan shall bear interest at a rate based on the Daily Floating
Eurodollar Rate or, at the option of the Borrower, the Base Rate.


(x)    Section 2.04(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone or a Swing Line Loan
Notice; provided that any telephonic notice must be confirmed immediately by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 3:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof, (ii) the requested borrowing date, which shall be a Business
Day, and (iii) the Type of Swing Line Loans to be borrowed. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 3:30 p.m. on the date of the
proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.






--------------------------------------------------------------------------------




(y)    The second to last sentence of Section 2.05(a)(ii) of the Credit
Agreement is hereby amended to read as follows:


Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Swing Line Loans to be prepaid.


(z)    The second to last sentence of Section 2.05(b) of the Credit Agreement is
hereby amended to read as follows:


Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and Daily Floating Eurodollar Rate Swing Line
Loans, on a pro rata basis, and then to Eurodollar Rate Loans in direct order of
Interest Period maturities.


(aa)    Section 2.08(a)(iii) of the Credit Agreement is hereby amended to read
as follows:


(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of the Daily Floating Eurodollar Rate plus the Applicable Rate or, at
the option of the Borrower, the sum of the Base Rate plus the Applicable Rate.


(bb)    The first parenthetical in Section 2.12(b)(i) of the Credit Agreement is
hereby amended to read as follows:


(or, in the case of any Borrowing of Base Rate Loans or Daily Floating
Eurodollar Rate Swing Line Loans, prior to 12:00 noon on the date of such
Borrowing)


(cc)    The second sentence of Section 2.15(b) of the Credit Agreement is hereby
amended to read as follows:


Subject to Section 11.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(dd)    Section 3.02 of the Credit Agreement is hereby amended to read as
follows:


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Base Rate, or to determine or charge
interest rates based upon the Eurodollar Base Rate or the Daily Floating
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Base Rate component
of the Base Rate, the interest rate on which Base Rate Loans of such Lender,
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Base Rate component of
the Base Rate, in each case until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all of such Lender’s




--------------------------------------------------------------------------------




Eurodollar Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Base Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and prepay all Daily Floating Eurodollar
Rate Swing Line Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Base
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Base Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Base Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.


(ee)    Section 3.03(a) of the Credit Agreement is hereby amended to read as
follows:


(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, or in connection with any request for a
Daily Floating Eurodollar Rate Swing Line Loan, (i) the Administrative Agent
determines that (A) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan or Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount of such Daily
Floating Eurodollar Rate Swing Line Loan, or (B) adequate and reasonable means
do not exist for determining the Eurodollar Base Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan, or for determining the
Daily Floating Eurodollar Rate for any proposed Daily Floating Eurodollar Rate
Swing Line Loan, or in connection with an existing or proposed Base Rate Loan
(in each case with respect to clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or the Daily Floating Eurodollar Rate with respect
to a proposed Daily Floating Eurodollar Rate Swing Line Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans or Daily Floating Eurodollar Rate Swing Line Loans shall be suspended
(to the extent of the affected Eurodollar Rate Loans or Interest Periods or to
the extent of the affected Daily Floating Eurodollar Rate Swing Line Loans) and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Base Rate component of the Base Rate, the utilization
of the Eurodollar Base Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or Daily Floating Eurodollar Rate Swing
Line Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods or to the extent of the affected Daily Floating Eurodollar Rate Swing
Line Loans) or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.


(ff)    Section 3.04(a)(iii) of the Credit Agreement is hereby amended to read
as follows:


(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans or Daily Floating Eurodollar Rate Swing Line Loans made by such Lender or
any Letter of Credit or participation therein;


(gg)    Section 6.05(d) of the Credit Agreement is hereby amended to read as
follows:


(d)    Since September 30, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.




--------------------------------------------------------------------------------






(hh)    A new Section 6.23 is hereby added to the Credit Agreement to read as
follows:


6.23    EEA Financial Institution.


No Loan Party is an EEA Financial Institution.


(ii)    The reference to “FCStone Margin Facility” in Section 7.12 of the Credit
Agreement is hereby replaced with “INTL FCStone Financial Margin Facility”.


(jj)    Section 7.13(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    if such Subsidiary is a Domestic Subsidiary and such Subsidiary is not an
Excluded Subsidiary, cause such Person to (i) become a Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
and (ii) upon the request of the Administrative Agent in its sole discretion,
deliver to the Administrative Agent such Organization Documents, resolutions and
favorable opinions of counsel, all in form, content and scope reasonably
satisfactory to the Administrative Agent.


(kk)    Section 8.01(r) of the Credit Agreement is hereby amended to read as
follows:


(r)    Liens securing Indebtedness permitted by Section 8.03(f) (other than
Permitted Margin Facilities); provided that such Liens do not at any time
encumber any property other than the underlying trading assets (including assets
ancillary to such trading assets and proceeds thereof) being purchased with the
proceeds of such Indebtedness, except for Liens securing Indebtedness under the
INTL FCStone Financial Margin Facility, which Liens may encumber all of the
assets of INTL FCStone Financial;


(ll)    Section 8.01(s) of the Credit Agreement is hereby amended to read as
follows:


(s)    other Liens securing obligations the aggregate amount of which does not
exceed $5,000,000;


(mm)    Section 8.01 of the Credit Agreement is hereby amended by (i) deleting
the “.” at the end of clause (t) thereof and replacing it with “; and”, and (ii)
inserting the following new clause (u) to read as follows:


(u)    Liens of Bank of America or its Affiliate on cash collateral posted by
INTL Asia Ptd. Ltd., a company formed under the laws of Singapore, in an amount
not to exceed $15,000,000, to support its obligations to Bank of America or its
Affiliate under the letter of credit facility provided by Bank of America or its
Affiliate.


(nn)    Section 8.02(h) of the Credit Agreement is hereby amended to read as
follows:


(h)    Investments after the Closing Date by the Borrower or any Domestic
Subsidiary in any Foreign Subsidiary in an amount not to exceed $100,000,000 in
the aggregate at any time outstanding;


(oo)    Section 8.02(i) of the Credit Agreement is hereby amended to read as
follows:


(i)    Investments by any Loan Party made in Domestic Subsidiaries that are not
Loan Parties (i) made after the Closing Date and prior to the Third Amendment
Effective Date in an aggregate amount not to exceed $25,000,000 and (ii) made
after the Third Amendment Effective Date in an amount not to exceed $30,000,000
in the aggregate at any time outstanding;






--------------------------------------------------------------------------------




(pp)    Section 8.03(d) of the Credit Agreement is hereby amended to read as
follows:


(d)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of increasing yields
on treasuries owned by the Borrower and its Subsidiaries or directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;”


(qq)    Section 8.03(e) of the Credit Agreement is hereby amended to read as
follows:


(e)    purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness shall not exceed
$10,000,000 at any one time outstanding; and (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed and
Permitted Refinancings of such Indebtedness;


(rr)    The “.” at the end of Section 8.03(m) of the Credit Agreement is hereby
replaced with “; and” and the following new clauses (n) and (o) are hereby added
to Section 8.03 of the Credit Agreement to read as follows:


(n)    short-term commodities financings of INTL FCStone Financial in an
aggregate amount not to exceed $50,000,000 at any time outstanding; and


(o)    intraday financings of INTL FCStone Financial with respect to Permitted
Repos in an aggregate amount not to exceed $25,000,000.


(ss)    Section 8.06(c) of the Credit Agreement is hereby amended to read as
follows:


(c)    so long as no Default exists or would result therefrom, the Borrower may
make other Restricted Payments in an aggregate amount not to exceed (i) during
the period from the Third Amendment Effective Date through September 30, 2016,
$30,000,000 and (ii) commencing with the fiscal year ending September 30, 2017,
during any fiscal year of the Borrower, the greater of (i) $30,000,000 and (ii)
an amount equal to one third of Consolidated Net Income determined as of the
last day of the most recently ended fiscal year of the Borrower; provided, that,
after giving effect to any such Restricted Payment on a Pro Forma Basis, the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.11;


(tt)    Section 8.06(f) is hereby amended to replace the “.” at the end of
clause (f) with “; and” and to add a new clause (g) immediately following clause
(f) to read as follows:


(g)    so long as no Default shall have occurred and be continuing before or
after giving effect thereto, the Borrower may make regularly scheduled payments
of interest in cash on convertible notes permitted by Section 8.03(k).


(uu)    Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:


(a)    Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
as of the end of any fiscal quarter of the Borrower to be less than the sum of
$258,500,000, increased on a cumulative basis as of the end of each fiscal
quarter of the Borrower, commencing with the fiscal quarter ending December 31,
2015, by an amount equal to 50% of Consolidated Net Income (to the extent
positive) for the fiscal quarter then ended plus 50% of amount of all proceeds
from any Equity Issuances after the Closing Date.




--------------------------------------------------------------------------------






(vv)    Section 8.11(d) of the Credit Agreement is hereby amended to read as
follows:


(d)    Consolidated Net Unencumbered Liquid Assets. Permit the Consolidated Net
Unencumbered Liquid Assets at any time to be less than $150,000,000.


(ww)    The reference to “FCStone Margin Facility” in Section 8.12 of the Credit
Agreement is hereby replaced with “INTL FCStone Financial Margin Facility”.


(xx)    Section 8.15 of the Credit Agreement is hereby amended to read as
follows:


8.15    Capital Expenditures.


Permit Consolidated Capital Expenditures for any fiscal year to exceed
$15,000,000.


(yy)    The last sentence of Section 10.06(c) of the Credit Agreement is hereby
amended to read as follows:


After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(A) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (B) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (x) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (y) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.


(zz)    A new Section 11.21 is hereby added to the Credit Agreement to read as
follows:


11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.



Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable,
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.


(aaa)    Schedule 2.01 to the Credit Agreement is hereby amended in its entirety
to read in the form of Schedule 2.01 attached hereto.


(bbb)    Exhibit 2.04 to the Credit Agreement is hereby amended in its entirety
to read in the form of Exhibit 2.04 attached hereto.






--------------------------------------------------------------------------------




2.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon satisfaction of the following conditions precedent:


(a)    receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Guarantors, the New Lenders and the Lenders (or,
in the case of any Lender that will not have any Commitments or outstanding
Loans after giving effect to this Agreement, an exiting lender consent
substantially in the form of Annex A attached hereto);


(b)    receipt by the Administrative Agent of favorable opinions of legal
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, dated as of the Third Amendment Effective Date, and in form and
substance satisfactory to the Administrative Agent;


(c)    receipt by the Administrative Agent of the following, in form and
substance satisfactory to the Administrative Agent: (i) copies of the
Organization Documents of each Loan Party certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Third Amendment Effective Date; (ii) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement; and (iii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation;


(d)    receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
Section 8 have been satisfied; and


(e)    the Borrower shall have paid all fees required to be paid to the
Administrative Agent, the Lead Arrangers and the Lenders on the Third Amendment
Effective Date in connection with the closing of this Agreement.


3.    Release of RMI Consulting, Inc. and Coffee Network, LLC.


(a)    The Required Lenders hereby authorize the Administrative Agent to (i)
release each of RMI Consulting, Inc., an Illinois corporation, and Coffee
Network, LLC, a Florida limited liability company, as Guarantors under the
Credit Agreement and (ii) release any Liens granted by such entities on their
property (such collateral, collectively, the “Released Collateral”) in favor of
the Administrative Agent pursuant to the Credit Agreement.


(b)    The Administrative Agent, on behalf of itself and the Lenders and in
accordance with the foregoing clause (a), hereby (i) releases each of RMI
Consulting, Inc., an Illinois corporation and Coffee Network, LLC, a Florida
limited liability company, as Guarantors under the Credit Agreement, (ii)
releases the Liens in favor of the Administrative Agent in or on the Released
Collateral arising or created under the Loan Documents and (iii) agrees to
execute and deliver to the Borrower, at the sole expense of the Borrower, all
documents or instruments reasonably requested by the Borrower in connection
therewith.


(c)    The Borrower hereby acknowledges that the releases in clause (b) above
are being made without recourse to, or any representation or warranty by, the
Administrative Agent.


4.    New Lenders.


(a)    On the Third Amendment Effective Date, each of BankUnited, N.A. and
Barclays Bank PLC (each, a “New Lender” and collectively, the “New Lenders”)
hereby agrees to provide a Revolving Commitment




--------------------------------------------------------------------------------




in the amount set forth on Schedule 2.01 attached hereto and the initial
Applicable Percentage of each New Lender shall be as set forth therein.


(b)    Each New Lender (i) represents and warrants that (A) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (B) it meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 11.06(b)(iii) of the
Credit Agreement), (C) from and after the Third Amendment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (D) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement, (E) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement, and (F) if it is a Foreign Lender, it has
delivered any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the New Lender; and (ii)
agrees that (A) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(B) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


(c)    The Borrower agrees that, as of the Third Amendment Effective Date, each
New Lender shall (i) be a party to the Credit Agreement and the other Loan
Documents, (ii) be a “Lender” for all purposes of the Credit Agreement and the
other Loan Documents, and (iii) have the rights and obligations of a Lender
under the Credit Agreement and the other Loan Documents.


(d)    The applicable address, facsimile number and electronic mail address of
each New Lender for purposes of Section 11.02 of the Credit Agreement are as set
forth in each New Lender’s Administrative Questionnaire delivered by each New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
each New Lender in a notice to the Administrative Agent.


5.    Expenses. The Loan Parties agree to reimburse the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Agreement, including without limitation the reasonable documented fees and
expenses of Moore & Van Allen, PLLC.


6.    Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Agreement does not
impair, reduce or limit any of its obligations under the Loan Documents, as
amended hereby. This Agreement is a Loan Document.


7.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.


(b)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
applicable Debtor Relief Laws and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).






--------------------------------------------------------------------------------




(c)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Loan Party of this Agreement.


(d)    The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
materially violate, contravene or conflict with any Laws applicable to it.


8.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties set forth in Article VI of the
Credit Agreement are true and correct as of the date hereof unless they
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (b) no event has occurred and is continuing
which constitutes a Default.


9.    FATCA Grandfathering. For purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of this Agreement, the
Loan Parties and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


10.    Waiver of Compensation for Losses. Each Lender hereby waives any right to
compensation under Section 3.05 of the Credit Agreement in connection with any
reallocation of the Revolving Commitments and/or Revolving Loans as contemplated
by this Agreement.


11.    Counterparts/Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by telecopy or other secure electronic
forma (.pdf) shall be effective as an original.


12.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


13.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


14.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


15.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




[remainder of page intentionally left blank]






--------------------------------------------------------------------------------








Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:            INTL FCSTONE INC.,
a Delaware corporation


By:    /s/ William J. Dunaway                    
Name:    William J. Dunaway
Title:    Chief Financial Officer    


By:     /s/ Bruce Fields                    
Name:    Bruce Fields
Title:    Group Treasurer




GUARANTORS:        INTL FCSTONE ASSETS, INC.,
a Florida corporation


By:    /s/ Sean O'Connor                    
Name:    Sean O'Connor    
Title:    Chief Executive Officer    


INTL COMMODITIES, INC.,
a Delaware corporation


By:    /s/ William J. Dunaway
Name:    William J. Dunaway
Title:    Senior Vice President    


FCSTONE GROUP, INC.,
a Delaware corporation


By:    /s/ William J. Dunaway                    
Name:    William J. Dunaway
Title:    Chief Financial Officer    


INTL FCSTONE MARKETS, LLC,
an Iowa limited liability company


By:    /s/ William J. Dunaway                    
Name:    William J. Dunaway
Title:    Chief Financial Officer    


                
FCSTONE MERCHANT SERVICES, LLC,
a Delaware limited liability company


By:    /s/ William J. Dunaway                    
Name:    William J. Dunaway
Title:    Chief Financial Officer    






--------------------------------------------------------------------------------






ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Patrick Devitt                    
Name:    Patrick Devitt
Title:    Vice President






--------------------------------------------------------------------------------








LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:
/s/ Michael D. Brannan                    

Name:
Michael D. Brannan    

Title:
Sr. Vice President    



CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender


By:
/s/ Bryan Pynchon                    

Name:
Bryan Pynchon    

Title:
SVP    



BANK HAPOALIM B.M.,
as a Lender


By:
/s/ John Grieco                    

Name:
John Grieco    

Title:
Senior Vice President    



By:
/s/ Carlos Lunardini                    

Name:
Carlos Lunardini    

Title:
First Vice President    



BMO HARRIS BANK N.A.,
as a Lender


By:
/s/ Daniel Ryan                    

Name:
Daniel Ryan    

Title:
Vice President    







--------------------------------------------------------------------------------






NEW LENDERS:        BANKUNITED, N.A.,
as a Lender


By:
/s/ John S. Wamboldt                    

Name:
John S. Wamboldt    

Title:
SVP    



BARCLAYS BANK PLC,
as a Lender


By:
/s/ Simon Coward                    

Name:
Simon Coward    

Title:
VP    









